              Case 2:20-mc-00037-RSL Document 2 Filed 06/05/20 Page 1 of 1




 1
 2
 3
 4
                                UNITED STATES DISTRICT COURT
 5                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 6
     _______________________________________
 7                                          )
     BOARD OF TRUSTEES OF THE PUGET         )
 8   SOUND ELECTRICAL WORKERS               )
     HEALTHCARE TRUST, et al.,              )                Case No. MC20-0037RSL
 9                                          )
                           Plaintiffs,      )
10              v.                          )
                                            )                ORDER TO ISSUE WRIT OF
11   JOHN W. CHASE,                         )                GARNISHMENT
                                            )
12                         Defendant,       )
                v.                          )
13                                          )
     BANK OF AMERICA, N.A.,                 )
14                                          )
                           Garnishee.       )
15   _______________________________________)
16
            This matter comes before the Court on plaintiff’s “Application for Writ of Garnishment”
17
     for property in which the defendant/judgment debtor, John W. Chase, has a substantial
18
     nonexempt interest and which may be in the possession, custody, or control of the garnishee,
19
     Bank of America, N.A. The Court having reviewed the record in this matter, it is hereby
20
     ORDERED that the Clerk of Court shall issue the Writ of Garnishment (Dkt. # 1-2) submitted
21
     by plaintiffs’ counsel on June 3, 2020.
22
23          Dated this 5th day of June, 2020.
24
25
                                                A
                                                Robert S. Lasnik
26                                              United States District Judge

     ORDER TO ISSUE WRIT OF GARNISHMENT
